Biggs, J.
(dissenting).—I agree that the judgment on the third count should be affirmed, and I also agree that the decree setting aside the receipt ought to be reversed, but I can see no reason for remanding that branch of the case. ' I place my concurrence in the reversal upon the ground that the averment of fraud in procuring the receipt is not supported by a preponderance of the evidence. The law encourages settlements and compromises of doubtful or disputed *433claims, and when once entered into the courts will not set them aside, unless fraud in their procurement is shown by the most satisfactory proof. This is the language of all of the books.
No attempt is made in the opinion toward a discussion of the evidence touching the right of plaintiff to equitable relief. Judge Bland is of the opinion (as I gather from his memorandum in the case) that the weight of the evidence is against the plaintiff as to the allegation of fraud. The views of my brother Bond on the subject have not been communicated to me. If the plaintiff has failed on the main and all important question, I can see no reason for remanding the case merely to give him an opportunity of making a tender. I feel disposed to discuss the facts briefly. In January, 1892, the defendant and several business associates bought the Kansas City, Ft. Smith & Southern Railway, a line of road then in operation from Joplin to Sulphur Springs in the state of Arkansas. Prior to that time the plaintiff had been acting as the local attorney of the road in procuring deeds for right of way. The defendant was elected president of the railroad company'under the new management, and the plaintiff was continued in his position as local attorney. In January, 1893, the defendant and his associates sold the road to the Missouri Coal and Construction Company, a corporation, that had previously constructed a line of railroad from Joplin to Kansas City, and after the purchase the two roads were operated by the Kansas City, Pittsburg & Gulf Railway Company. After the sale the defendant acted as president of the new company and remained in the active management of the road, until the month of July following. The plaintiff was continued in his position by the new company. He claims that he resigned his position on the third *434day of May, 1893, and that thereupon the defendant employed him to adjust all unfinished matters pertaining to the right of way of the road. The defendant’s contention is that whatever plaintiff may have done after May 3, was as the attorney or.employee of the new company, and that whatever services he thereafter performed was as the employee of that company, and that the defendant was under no obligation to pay him therefor. By way of settlement or compromise of all claims against defendant on account of these services the latter paid to plaintiff $250, for which the receipt in question was given. Prior to this settlement the plaintiff had instituted a suit against the defendant in Kansas City for the same services, and failing to get service the action was dismissed. Soon after the plaintiff mailed to the defendant the following letter.
“Neosho, Mo., June 11, 1894.
“John B. Stevenson, Jr., Esq.,
“Philadelphia, Penn.
“My Dear Sir: — I write you at this time to say that the suit' which I hastily brought against you at Kansas City has been dismissed by me. You remember that I had frequently complained to you of my health which has been giving away for some time, and I have determined now to accept only such business as can be attended to at my home in Neosho. I am not now employed or retained in any business against you, either by railroad company, Missouri Coal & Construction Co., or anyone else. Appreciating your kindness to me in getting that $1,000 from Colonel Bush, and your other many acts of kindness in the past, I am now prepared to say that if you can bring about an equitable settlement, I can and will agree not to accept any employment against you or your associates and that whatever knowledge I may have of the affairs of the company, or any matters in any %oay growing out of it, shall be used *435Inj me only for your good and the protection of your interest. I do not ask for employment in your business, only a settlement of the past business. It will be a great inconvenience to me if not settled by the time named.
“If you accept this olive branch now offered by me and would like to see me, you may rest assured of a satisfactory interview.
“Hoping you will favor me with an answer at your earliest convenience, and that you will kindly overlook the mistakes of the past, I am,
“Yery obediently yours,
“John W. North.”
The italics are mine. Acting on this letter the defendant telegraphed the plaintiff at Neosho to meet him at Joplin on the morning of the eighteenth of • July, 1894. They met according to the arrangement, but failed to come to any agreement. In the afternoon the defendant went 4o Sulphur Springs, Arkansas. The plaintiff accompanied him as his guest. After their arrival at Sulphur Springs, they finally agreed on a settlement of plaintiff’s claim for $250. The defendant gave his check for the amount and the plaintiff executed to defendant his receipt in full of all demands growing out of the controversy. “
The allegation of fraud in the petition is that during the negotiations the defendant repeatedly said, “I have fixed myself; I have shaped my affairs and you can sue me and pursue me for twenty years, and never make a dollar out of me in the world,” by which the plaintiff was led to believe and did believe that the defendant was insolvent, whereas in truth and in fact he was perfectly solvent. It is then averred that the plaintiff accepted the sum of money offered and executed the receipt under the belief that nothing could be collected from defendant by legal process. On the other hand *436the defendant asserted that the settlement was fairly made; that he made no representations as to his solvency or- insolvency; that he really owed the plaintiff nothing, and that his object in paying the money was to buy his peace. The plaintiff and defendant were the only witnesses to the settlement. Their conversations were private. The plaintiff was examined at great length about what was said and done. The following extracts will show the substance of his testimony. “The defendant said ‘I have fixed myself’ and he kept repeating this, ‘I have fixed myself.’ Not once, not twice, but he kept on saying this over to me. Finally he said, ‘I will tell you what I will do. I will give you two hundred' and fifty dollars for your services, * * * but I have fixed myself and you can not get a dollar out of me. * * * You can sue me and pursue me for twenty years and not get a dollar out of me.’ ” Continuing the plaintiff said: “I was so startled, I was so stunned, that Ldid not know what to say. I said, Mr. Stevenson this is a strange way of doing business.” The plaintiff then testified that by invitation he went with defendant to Sulphur Springs, and that about 9 o’clock that night the settlement was made and the receipt given. The defendant denied emphatically that he said anything to the plaintiff as to his financial condition. He testified further that at the time the settlement was made the Missouri Coal and Construction Company owed him $500,000, which was amply secured; that he had just received $250,000 in cash from the construction company; that he owned real estate in Sulphur Springs of the value of $30,000 or $40,000; that he owned real estate in McDonald county, Missouri, and in the state of Pennsylvania of great value, all of which was well known to the plaintiff at the time the settlement was made. Now, the burden was on the plaintiff to show fraud in the procure*437ment of the receipt. He did not discharge the burden, so far as the positive evidence goes. That is evenly balanced, to say the least. Stevenson is in no wise impeached. Whether the plaintiff’s letter detracts anything from his credibility as a witness, it is not necessary for me to say. Which way do the circumstances point? They are undoubtedly against the plaintiff. It is uncontradicted that defendant is a man of large wealth. Why should he falsely represent the condition of his property, when the evidence was at hand to disprove his statements. He was a part owner of the hotel in which the settlement was made, and he knew plaintiff could have learned that he still owned it, by asking the proprietor of the hotel, who owned the other interest. Besides defendant owned other real estate in the town, and if he had not sold it the plaintiff could have found it out by making the least inquiry. So the proposition seems to me to be unreasonable that the defendant should have made any such false statements. But if it be conceded that he did make them, it is unreasonable that plaintiff should have relied on them; and as a matter of law he had no right to rely on them for the evidence was at hand to verify or refute the statements. The settlement was made at Sulphur Springs. The plaintiff knew that the defendant owned a large amount of real estate in and about the town; that he owned a part of the hotel building at which he was stopping, and it is incredible that he would compromise a claim of $3,500 for $250, without making any inquiry as to the truthfulness of defendant’s statements. As the defendant was a nonresident and his property subject to attachment, it is much more reasonable to suppose that plaintiff, if he had any confidence in the justness of his claim, would have made an investigation with a view of enforcing payment, rather than accept a mere pittance. Under *438this proof why should the ease be remanded? The practice in this state is, that “when- all the elements which are necessary to enable the appellate tribunal to make a decree are in the record of an equity case, the appellate court will enter a final decree instead of reversing and remanding.” Finkelnburg, Mo. App. Prac., p. 98. The foregoing text is supported by an unbroken line of decisions both in this court and the supreme court. Harrier v. Darrier, 58 Mo. 222; Huff v. Shepard, Ibid. 242; Ringo v. Richardson, 53 Mo. 385; Kinealy v. Macklin, 2 Mo. App. 241; Pfau v. Breitenburger, 17 Mo. App. 19; Carroll v. Campbell, 25 Mo. App. 630. In the case at bar all the facts are here. There is no suggestion of surprise, mistake, omission, newly discovered evidence or anything which would afford the least excuse for the violation of a rule of practice that is recognized and enforced everywhere. Hence I dissent from the action of my associates in remanding the case.